ORDER
PER CURIAM.
Appellant, Jeffrey K. Elnicki, appeals from the order and judgment of the Circuit Court of St. Louis County finding an overpayment of $1,306 of child support by appellant and denying his motion for attorney’s fees. Appellant contends the court erred in the calculation of the overpayment and abused its discretion in denying attorney’s fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and *869does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).